Citation Nr: 0903751	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  00-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for idiopathic 
thrombocytopenia purpura (ITP).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966.  He also served in the active reserves from 
May 1982 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was subsequently 
transferred to the RO in Philadelphia, Pennsylvania.

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in November 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The Board remanded this case in November 2007 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his November 2008 videoconference hearing before the 
undersigned, the veteran testified that he had been receiving 
treatment for his ITP since 2005 at Ephrata Cancer Center in 
Ephrata Pennsylvania.  These treatment records are not 
included in the veteran's claims file and must be obtained.  
See 38 C.F.R. § 3.159(c)(1) (2008).  

In Mclendon v. Nicholson, 20 Vet App. 79 (2006), the Court 
specifically stated that if suitable evidence of record was 
absent, a speculative medical opinion, along with evidence of 
a current disability and an in-service injury, disease or 
event giving rise to an injury or disease, triggered VA's 
duty to afford the veteran a medical examination or obtain a 
medical opinion to develop his or her claim.

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, No. 06-
312 (U.S. Vet. App. Dec. 1, 2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").

The Board finds that the November 2004 medical opinion is 
inadequate for deciding the claim.  The November 2004 VA 
examiner opined that there was very little data to support 
blaming the veteran's ITP on his chronic helicobacter pylori 
infection.  Although the examiner provided analysis and 
support for his conclusions, he did not provide a definite 
statement.  He explained that he had a very difficult time 
seeing cause and effect in terms of the veteran's ITP and his 
recognized helicobacter infection.  In addition, the examiner 
noted several European studies that raised the question of 
whether or not Helicobacter pylori infection induces ITP.  
The examiner opined that that he thought it was an 
inconclusive argument.  Since there was no record in his 
claims file until two years prior that proved the veteran had 
helicobacter, the examiner could not answer the question of 
whether the veteran was infected while on active duty or that 
he definitely carried the infection over a period of 20 
years.  The examiner suspected he did, but he had no 
objective data to confirm the finding.  The language employed 
by the examiner in his report is not definitive and includes 
words and phrases like "suspected", "inconclusive" and 
"could not answer."  

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Further, the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Therefore, the veteran should be afforded another VA 
examination in order to determine whether the veteran's 
helicobacter pylori first manifested and was aggravated 
during his active military service or active duty for 
training and whether the veteran's military service was 
related in any way, to include the onset of helicobacter 
pylori, to the veteran's development or aggravation of ITP.

The Board finds that an examination of the veteran and a full 
review of the veteran's medical records and claims file by an 
internist and any other specialist they designate for 
purposes of a medical opinion would be helpful in deciding 
the appellant's claim for service connection for ITP.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain updated VA 
treatment records from 2006 to present.  

2.  The AMC/RO should contact the veteran 
and request the address and dates of 
treatment or examination for his 
idiopathic thrombocytopenia purpura at the 
Ephrata Cancer Center in Ephrata, 
Pennsylvania.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations.

3.  When the above actions have been 
accomplished, schedule the veteran for a 
VA medical examination, with an internist 
(and any other specialist they deem 
necessary, to include a gastroenterologist 
and/or hematologist).  The appropriate 
examiner(s) should review the veteran's 
medical evidence and entire claims file, 
including, but not limited to: the March 
2002 VA medical opinion request, the March 
2002 VA examination report, the November 
2002 and December 2002 VA examination 
report addendums, the April 2004 private 
medical statement, the October 2004 VA 
medical opinion request and the November 
2004 VA examination report, as well as the 
evidence referred to in them.  The 
examiner should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's helicobacter 
pylori first manifested or was aggravated 
during his active military service or 
within a year of discharge or during his 
active duty for training periods in the 
Air Force Reserves.  The examiner should 
also provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's military service was related in 
any way, to include the onset of 
helicobacter pylori, to the veteran's 
development or aggravation of idiopathic 
thrombocytopenia purpura.  Reasons and 
bases for all opinions expressed should be 
provided and a discussion of the veteran's 
documented medical history and his 
assertions would be helpful to the Board.  

4.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




